



Exhibit 10.1
        
INDEMNIFICATION AGREEMENT


This Indemnification Agreement (the “Agreement”), dated as of _______________,
is made by and between THE DUN & BRADSTREET CORPORATION, a Delaware corporation
(the “Corporation”) and _____________________ (the “Indemnitee”).


RECITALS


A.    The Corporation recognizes that competent and experienced persons are
increasingly reluctant to serve or to continue to serve as directors or officers
of corporations unless they are protected by comprehensive liability insurance
or indemnification, or both, due to increased exposure to litigation costs and
risks resulting from their service to such corporations, and due to the fact
that the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers;
B.    The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;
C.    The Corporation and Indemnitee recognize that plaintiffs often seek
damages in such large amounts and the costs of litigation may be so enormous
(whether or not the case is meritorious), that the defense and/or settlement of
such litigation is often beyond the personal resources of directors and
officers;
D.    The Corporation, after reasonable investigation, has determined that the
liability insurance coverage presently available to the Corporation may be
inadequate in certain circumstances to cover all possible exposure for which
Indemnitee should be protected. The Corporation believes that the interests of
the Corporation and its stockholders would best be served by a combination of
such insurance and the indemnification by the Corporation of the directors and
officers of the Corporation;
E.    The Corporation’s Restated Certificate of Incorporation (the “Certificate
of Incorporation”), requires the Corporation to indemnify its directors and
officers to the fullest extent permitted by the General Corporation Law of the
State of Delaware (the “DGCL”). The Certificate of Incorporation expressly
provides that the indemnification provisions set forth therein are not
exclusive, and contemplate that contracts may be entered into between the
Corporation and its directors and officers with respect to indemnification;
F.    Section 145 of the DGCL (“Section 145”), under which the Corporation is
organized, empowers the Corporation to indemnify its officers, directors,
employees and agents by agreement and to indemnify persons who serve, at the
request of the Corporation, as the directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by Section 145 is not exclusive;
G.    The Board of Directors has determined that contractual indemnification as
set forth herein is not only reasonable and prudent but also promotes the best
interests of the Corporation and its stockholders;
H.    The Corporation desires and has requested Indemnitee to serve or continue
to serve as a director, officer, employee or agent of the Corporation and/or one
or more subsidiaries or affiliates of




--------------------------------------------------------------------------------





the Corporation free from undue concern for unwarranted claims for damages
arising out of or related to such services to the Corporation and/or one or more
subsidiaries or affiliates of the Corporation; and
I.    Indemnitee is willing to serve, continue to serve or to provide additional
service for or on behalf of the Corporation on the condition that Indemnitee is
furnished the indemnity provided for herein.
AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


Section 1. Generally.


To the fullest extent permitted by the laws of the State of Delaware:


(a) The Corporation shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, by reason of the fact that Indemnitee is or was or
has agreed to serve at the request of the Corporation as a director, officer,
employee or agent of the Corporation, or while serving as a director or officer
of the Corporation, is or was serving or has agreed to serve at the request of
the Corporation as a director, officer, employee or agent (which, for purposes
hereof, shall include a trustee, partner or manager or similar capacity) of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, or by reason of any action alleged to have been taken or
omitted in such capacity.


(b) The indemnification provided by this Section 1 shall be from and against
expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such action, suit or proceeding and any appeal therefrom, but shall only be
provided if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and,
with respect to any criminal action, suit or proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful.


(c) Notwithstanding the foregoing provisions of this Section 1, in the case of
any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or while serving as a director or officer of the Corporation, is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless, and only to the extent that,
the Delaware Court of Chancery or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Delaware Court
of Chancery or such other court shall deem proper.


(d) The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in


2

--------------------------------------------------------------------------------





or not opposed to the best interests of the Corporation, and, with respect to
any criminal action or proceeding, had reasonable cause to believe that
Indemnitee’s conduct was unlawful.


Section 2. Successful Defense; Partial Indemnification. To the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 1 hereof or in defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against expenses
actually and reasonably incurred in connection therewith. For purposes of this
Agreement and without limiting the foregoing, if any action, suit or proceeding
is disposed of, on the merits or otherwise (including a disposition without
prejudice), without (i) the disposition being adverse to Indemnitee, (ii) an
adjudication that Indemnitee was liable to the Corporation, (iii) a plea of
guilty or nolo contendere by Indemnitee, (iv) an adjudication that Indemnitee
did not act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation, and (v) with respect
to any criminal proceeding, an adjudication that Indemnitee had reasonable cause
to believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.


If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the expenses,
judgments, fines or amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with any action, suit,
proceeding or investigation, or in defense of any claim, issue or matter
therein, and any appeal therefrom but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses, judgments, fines or amounts paid in settlement to which
Indemnitee is entitled.
 
Section 3. Determination That Indemnification Is Proper. Any indemnification
hereunder shall (unless otherwise ordered by a court) be made by the Corporation
unless a determination is made that indemnification of such person is not proper
in the circumstances because he or she has not met the applicable standard of
conduct set forth in Section 1(b) hereof. Any such determination shall be made
in accordance with Section 5 and (i) by a majority vote of the directors who are
not and were not parties to, or threatened to be made a party to, the action,
suit or proceeding in question (“disinterested directors”), even if less than a
quorum, (ii) by a majority vote of a committee of disinterested directors
designated by majority vote of disinterested directors, even if less than a
quorum, (iii) if there are no such directors, or if such directors so direct, by
one Independent Legal Counsel in a written opinion to the Board of Directors, a
copy of which shall be delivered to Indemnitee, (iv) if so directed by the Board
of Directors, by the stockholders, or (v) by a court of competent jurisdiction;
provided, however, that if a Change in Control shall have occurred or
indemnification is sought in connection with a Company Authorized Proceeding, an
indemnification determination hereunder shall be made by the Independent Legal
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee, or by a court of competent jurisdiction if no
Independent Legal Counsel is timely selected or is willing or able to act.


Section 4. Advance Payment of Expenses; Notification and Defense of Claim.


(a) Expenses incurred by Indemnitee in defending a threatened or pending action,
suit or proceeding, or in connection with an enforcement action pursuant to
Section 5(b), shall be paid by the Corporation in advance of the final
disposition of such action, suit or proceeding within thirty (30) days after
receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time. Delivery to the
Corporation of this Agreement shall constitute an undertaking by or on behalf of
Indemnitee to repay such amount or amounts, only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Corporation


3

--------------------------------------------------------------------------------





as authorized by this Agreement or otherwise. Such undertaking is accepted
without reference to the financial ability of Indemnitee to make such repayment.
Advances shall be unsecured and interest-free.


(b) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee shall, if a claim in respect thereof is
to be made against the Corporation hereunder, notify the Corporation of the
commencement thereof. The failure to promptly notify the Corporation of the
commencement of the action, suit or proceeding, or Indemnitee’s request for
indemnification, will not relieve the Corporation from any liability that it may
have to Indemnitee hereunder, except to the extent the Corporation is prejudiced
in its defense of such action, suit or proceeding as a result of such failure.


(c) In the event the Corporation shall be obligated to pay the expenses of
Indemnitee with respect to an action, suit or proceeding, as provided in this
Agreement, the Corporation, if appropriate, shall be entitled to assume the
defense of such action, suit or proceeding, with counsel reasonably acceptable
to Indemnitee, upon the delivery to Indemnitee of written notice of its election
to do so. After delivery of such notice, approval of such counsel by Indemnitee
and the retention of such counsel by the Corporation, the Corporation will not
be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same action, suit or
proceeding, provided that (1) Indemnitee shall have the right to employ
Indemnitee’s own counsel in such action, suit or proceeding at Indemnitee’s
expense and (2) if (i) the employment of counsel by Indemnitee has been
previously authorized in writing by the Corporation, (ii) counsel to the
Corporation or Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position, or reasonably believes that a conflict is
likely to arise, on any significant issue between the Corporation and Indemnitee
in the conduct of any such defense or (iii) the Corporation shall not, in fact,
have employed counsel to assume the defense of such action, suit or proceeding,
then the fees and expenses of Indemnitee’s counsel shall be at the expense of
the Corporation, except as otherwise expressly provided by this Agreement. The
Corporation shall not be entitled, without the consent of Indemnitee, to assume
the defense of any claim brought by or in the right of the Corporation or as to
which counsel for the Corporation or Indemnitee shall have reasonably made the
conclusion provided for in clause (ii) above.


(d) Notwithstanding any other provision of this Agreement to the contrary, to
the extent that Indemnitee is, by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of the Corporation, or while serving as a
director or officer of the Corporation, is or was serving or has agreed to serve
at the request of the Corporation as a director, officer, employee or agent of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise, a witness or otherwise participates in any action, suit or
proceeding at a time when Indemnitee is not a party in the action, suit or
proceeding, the Corporation shall indemnify Indemnitee against all expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.


Section 5. Procedure for Indemnification


(a) To obtain indemnification, Indemnitee shall promptly submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board of Directors in writing that Indemnitee
has requested indemnification. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification. Any expenses incurred by Indemnitee in so
cooperating shall be borne by the Corporation (irrespective of the determination
as to Indemnitee’s


4

--------------------------------------------------------------------------------





entitlement to indemnification) and the Corporation shall indemnify and hold
Indemnitee harmless therefrom.


(b) The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 60 days
following receipt of a request for indemnification pursuant to Section 5(a). The
right to indemnification as granted by Section 1 of this Agreement shall be
enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period. It shall be a defense to any such action (other than an
action brought to enforce a claim for the advance of expenses under Section 4
hereof) that Indemnitee has not met the standard of conduct set forth in Section
1 hereof, but the burden of proving such defense by clear and convincing
evidence shall be on the Corporation. Neither the failure of the Corporation
(including its Board of Directors or one of its committees, its Independent
Legal Counsel, and its stockholders) to have made a determination prior to the
commencement of such action that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in Section 1 hereof, nor the fact that there has been an actual
determination by the Corporation (including its Board of Directors or one of its
committees, its Independent Legal Counsel, or its stockholders) that Indemnitee
has not met such applicable standard of conduct, shall be a defense to the
action or create a presumption that Indemnitee has or has not met the applicable
standard of conduct. The Indemnitee’s expenses incurred in connection with
successfully establishing Indemnitee’s right to indemnification, in whole or in
part, in any such proceeding or otherwise shall also be indemnified by the
Corporation.


(c) The Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification pursuant to this
Section 5, and the Corporation shall have the burden of proof in overcoming that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used as a basis for a determination of entitlement to
indemnification unless the Corporation overcomes such presumption by clear and
convincing evidence.
    
(d) If it is determined that Indemnitee is entitled to indemnification, payment
shall be timely made after that determination.


(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to a judgment or pending settlement in the action, suit or
proceeding.


Section 6. Insurance and Subrogation.


(a) The Corporation shall use commercially reasonable efforts to purchase and
maintain insurance on behalf of Indemnitee who is or was or has agreed to serve
at the request of the Corporation as a director or officer of the Corporation,
and may purchase and maintain insurance on behalf of Indemnitee who is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise against any liability asserted against, and
incurred by, Indemnitee or on Indemnitee’s behalf in any such capacity, or
arising out of Indemnitee’s status as such, whether or not the Corporation would
have the power to indemnify Indemnitee against such liability under the
provisions of this Agreement. If the Corporation has such insurance in effect at
the time the Corporation receives from Indemnitee any notice of the commencement
of a proceeding, the Corporation shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the policy. The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the


5

--------------------------------------------------------------------------------





Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.


(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee with respect to any insurance policy, who shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Corporation
to bring suit to enforce such rights in accordance with the terms of such
insurance policy. The Corporation shall pay or reimburse all expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.


(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) if and to the extent that Indemnitee has otherwise actually received
such payment under this Agreement or any insurance policy, contract, agreement
or otherwise.
    
Section 7. Certain Definitions. For purposes of this Agreement, the following
definitions shall apply:


(a) The term “action, suit or proceeding” shall be broadly construed and shall
include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration and appeal of, and the giving of testimony in,
any threatened, pending or completed claim, counterclaim, cross claim, action,
suit, arbitration, mediation, alternative dispute resolution mechanism, hearing,
inquiry, investigation or other proceeding, whether civil, criminal,
administrative, legislative or investigative, and shall include any appeal
therefrom.


(b) The term “by reason of the fact that Indemnitee is or was a director,
officer, employee or agent of the Corporation, or, while serving as a director
or officer of the Corporation, is or was serving or has agreed to serve at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise” shall be broadly construed and shall include, without limitation,
any actual or alleged act or omission to act.


(c) The term “expenses” shall be broadly and reasonably construed and shall
include, without limitation, all direct and indirect costs of any type or nature
whatsoever (including, without limitation, all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts and other
professionals, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, federal, state
and local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, ERISA excise taxes and
penalties, and all other disbursements, appeal bonds, other out-of-pocket costs
and reasonable compensation for time spent by Indemnitee for which Indemnitee is
not otherwise compensated by the Corporation or any third party, provided that
the rate of compensation and estimated time involved is approved by the Board,
which approval shall not be unreasonably withheld), actually and reasonably
incurred by Indemnitee in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being prepared to be a witness in or
otherwise participating in, an action, suit or proceeding, including any appeal
of such an action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement, Section 145 of the DGCL or otherwise.
Expenses, however, shall not include any judgments, fines and amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.




6

--------------------------------------------------------------------------------





(d) The term “judgments, fines and amounts paid in settlement” shall be broadly
construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever including, without limitation, all
penalties and amounts required to be forfeited or reimbursed to the Corporation,
as well as any penalties or excise taxes assessed on a person with respect to an
employee benefit plan.


(e) The term “Corporation” shall include, without limitation and in addition to
the resulting corporation, any constituent corporation (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that any person
who is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, shall stand in
the same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as he or she would have with respect to such
constituent corporation if its separate existence had continued.


(f) The term “other enterprises” shall include, without limitation, employee
benefit plans.


(g) The term “serving at the request of the Corporation” shall include, without
limitation, any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.


(h) A person who acted in good faith and in a manner such person reasonably
believed to be in the interest of the participants and beneficiaries of an
employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Corporation” as referred to in this Agreement.


(i) “Change in Control” means a “Change in Control” as defined in the
Corporation’s compensation or equity plans, or any of them.


(j) “Independent Legal Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past three years has been, retained to represent: (i) the Corporation, the
Indemnitee or one of the other directors of the Corporation in any matter
material to any such party, or (ii) any other party to the action, suit or
proceeding giving rise to a claim for indemnification hereunder. Independent
Legal Counsel shall be selected by the Corporation, with the approval of
Indemnitee, which approval will not be unreasonably withheld; provided, however,
that Independent Legal Counsel shall be selected by Indemnitee, with the
approval of the Board of Directors, which approval will not be unreasonably
withheld (i) from and after the occurrence of a Change in Control, and (ii) in
connection with an action, suit or proceeding by or in the right of the
Corporation authorized or not disapproved by the Board of Directors alleging
claims against Indemnitee that, if sustained, reasonably might give rise to a
judgment for money damages of more than $1,000,000 and/or injunctive relief
(“Company Authorized Proceeding”). Anything herein to the contrary
notwithstanding, if Indemnitee and the Corporation are unable to agree with
reasonable promptness on the selection of the Independent Legal Counsel, each of
Indemnitee and the Corporation shall select Independent Legal Counsel, which two
counsels, in turn, shall select the Independent Legal Counsel for purposes
hereof. The fees and costs of Independent Legal Counsel shall be paid by the
Corporation.


Section 8. Limitation on Indemnification. Notwithstanding any other provision
herein to the contrary, the Corporation shall not be obligated pursuant to this
Agreement:




7

--------------------------------------------------------------------------------





(a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to an action, suit or proceeding (or part thereof)
initiated by Indemnitee, except with respect to an action, suit or proceeding
brought to establish or enforce a right to indemnification (which shall be
governed by the provisions of Section 8(b) of this Agreement), unless such
action, suit or proceeding (or part thereof) was authorized or consented to by
the Board of Directors.


(b) Action for Indemnification. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any action, suit or proceeding instituted
by Indemnitee to enforce or interpret this Agreement, unless Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such action,
suit or proceeding, in whole or in part, or unless and to the extent that the
court in such action, suit or proceeding shall determine that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for such expenses; provided, however, that nothing in this
Section 8(b) is intended to limit the Corporation’s obligation with respect to
the advancement of expenses to Indemnitee in connection with any such action,
suit or proceeding instituted by Indemnitee to enforce or interpret this
Agreement, as provided in Section 4 hereof.


(c) Section 16 and Other Violations. To indemnify Indemnitee on account of any
proceeding for (i) an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Corporation within the
meaning of Section 16(b) of the Exchange Act of 1934, as amended (the “Exchange
Act”) or similar provisions of state statutory law or common law, (ii) any
reimbursement of the Corporation by the Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by the
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements that arise from
an accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), or the payment to the
Corporation of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act) or (iii) any
reimbursement of the Corporation by Indemnitee of any compensation pursuant to
any compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board, including but not limited to any such
policy adopted to comply with stock exchange listing requirements implementing
Section 10D of the Exchange Act.


(d) Non-compete and Non-disclosure. To indemnify Indemnitee in connection with
proceedings or claims involving the enforcement of non-compete and/or
non-disclosure agreements or the non-compete and/or non-disclosure provisions of
employment, consulting or similar agreements (including, without limitation, the
Corporation’s Employee Agreements for Equity Recipients) the Indemnitee may be a
party to with the Corporation, or any subsidiary of the Corporation or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.


(e) Payments. To indemnify Indemnitee for any proceeding for which payment has
actually been made to or on behalf of Indemnitee under any insurance policy or
other indemnity provision, except with respect to any excess beyond the amount
paid under any insurance policy or other indemnity provision.


Section 9. Certain Settlement Provisions. The Corporation shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of any action, suit or proceeding without the Corporation’s prior
written consent, which shall not be unreasonably withheld. The Corporation shall
not settle any action, suit or proceeding in any manner that would impose any
fine or other obligation on Indemnitee without Indemnitee’s prior written
consent, which shall not be unreasonably withheld.




8

--------------------------------------------------------------------------------





Section 10. Savings Clause. If any provision or provisions of this Agreement
shall be invalidated on any ground by any court of competent jurisdiction, then
the Corporation shall nevertheless indemnify Indemnitee as to costs, charges and
expenses, judgments, fines and amounts paid in settlement with respect to any
action, suit or proceeding, including an action by or in the right of the
Corporation, to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by applicable law.


Section 11. Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for herein
is held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, it is agreed that, in such event, the Corporation shall, to
the fullest extent permitted by law, contribute to the payment of Indemnitee’s
costs, charges and expenses, judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, in an amount that is just and
equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Corporation or others
pursuant to indemnification agreements or otherwise; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1 hereof, or (ii) any
limitation on indemnification set forth in Section 6(c), 8 or 9 hereof.


Section 12. Form and Delivery of Communications. Any notice, request or other
communication required or permitted to be given to the parties under this
Agreement shall be in writing and either delivered in person or sent by
facsimile or electronic mail, overnight mail or courier service, or certified or
registered mail, return receipt requested, postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):


If to the Corporation:


The Dun & Bradstreet Corporation
103 John F. Kennedy Parkway
Short Hills, NJ 07078
Attn: Chief Legal Officer
Facsimile: (866) 233-8601


If to Indemnitee:




____________________________
____________________________
____________________________




Section 13. Subsequent Legislation. If the DGCL is amended after adoption of
this Agreement to expand further the indemnification permitted to directors or
officers, then the Corporation shall indemnify Indemnitee to the fullest extent
permitted by the DGCL, as so amended.


Section 14. Nonexclusivity. The provisions for indemnification and advancement
of expenses set forth in this Agreement shall not be deemed exclusive of any
other rights which Indemnitee may have under any provision of law, the
Certificate of Incorporation or the Corporation’s Amended and Restated ByLaws
(the “Bylaws”), in any court in which a proceeding is brought, the vote of the
Corporation’s stockholders or disinterested directors, other agreements or
otherwise, and Indemnitee’s rights hereunder shall continue after Indemnitee has
ceased acting as an agent of the Corporation and shall inure to the


9

--------------------------------------------------------------------------------





benefit of the heirs, executors and administrators of Indemnitee. However, no
amendment or alteration of the Certificate of Incorporation or ByLaws or any
other agreement shall adversely affect the rights provided to Indemnitee under
this Agreement.


Section 15. Enforcement. The Corporation shall be precluded from asserting in
any judicial proceeding that the procedures and presumptions of this Agreement
are not valid, binding and enforceable. The Corporation agrees that its
execution of this Agreement shall constitute a stipulation by which it shall be
irrevocably bound in any court of competent jurisdiction in which a proceeding
by Indemnitee for enforcement of his rights hereunder shall have been commenced,
continued or appealed, that its obligations set forth in this Agreement are
unique and special, and that failure of the Corporation to comply with the
provisions of this Agreement will cause irreparable and irremediable injury to
Indemnitee, for which a remedy at law will be inadequate. As a result, in
addition to any other right or remedy Indemnitee may have at law or in equity
with respect to breach of this Agreement, Indemnitee shall be entitled to
injunctive or mandatory relief directing specific performance by the Corporation
of its obligations under this Agreement.


Section 16. Interpretation of Agreement. It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.


Section 17. Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superceded by this Agreement.


Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.


Section 19. Successor and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Corporation
shall require and cause any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation, by written agreement in form and substance
reasonably satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.


Section 20. Service of Process and Venue. For purposes of any claims or
proceedings to enforce this agreement, the Corporation consents to the
jurisdiction and venue of any federal or state court of competent jurisdiction
in the state of Delaware, and waives and agrees not to raise any defense that
any such court is an inconvenient forum or any similar claim.


Section 21. Supercedes Prior Agreement. This Agreement supercedes any prior
indemnification agreement between Indemnitee and the Corporation or its
predecessors.


Section 22. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware. If a court of competent jurisdiction shall make a final


10

--------------------------------------------------------------------------------





determination that the provisions of the law of any state other than Delaware
govern indemnification by the Corporation of its officers and directors, then
the indemnification provided under this Agreement shall in all instances be
enforceable to the fullest extent permitted under such law, notwithstanding any
provision of this Agreement to the contrary.


Section 23. Employment Rights. Nothing in this Agreement is intended to create
in Indemnitee any right to employment or continued employment.


Section 24. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.


Section 25. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.




THE DUN & BRADSTREET CORPORATION


By ______________________________________
Name: Christie A. Hill
Title:
Chief Legal Officer





INDEMNITEE:


By ______________________________________
Name:
 




11